Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The second IDS of 8/6/20 is improper as there is no place for the examiner’s initials, signature etc.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The meaning of “modified” silicone in claim 1 is never defined. The minimum requirements to be considered “modified” are never provided. The fact that claim 3 lists polyether-alkyl-comodified silicones indicates that merely an alkyl group on a silicone can be considered “modified”.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2018/008688.
Futashima 2020/0305746 is relied on a translation of WO2018/008688.
Futashima (paragraph 136) coats a silver paste upon a conductive rubber electrode. The silver paste (paragraph 133-135) contains KE-1031 silicone rubber and silver particles. Shin Etsu’s KE-1031 is believed to be based on a polysiloxane having vinyl groups and alkyl and/or phenyl groups attached to the Si atoms. This can be inferred from Osada 2017/0145257 (paragraph 97,110). One can say that the KE-1031 is a silicone “modified” by vinyl groups or “modified” by alkyl or phenyl groups.
Note that applicant (claim 3) considers an alkyl substituent to be a modification of a silicon as claim 3 lists polyether-alkyl-comodified silicones. 
	If applicant disputes the structure of KE-1031, applicant will provide evidence to the contrary.
	Futashima (paragraph 109-111,189) further teaches adding ions to the silver layer.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama 2018/0085019.
Hatakeyama (abstract) suggests bioelectrodes that include an adhesive. The adhesive can be (adhesive solution 8 of table 1) a blend of 106 parts siloxane compound 3, 20 parts silicone acrylate 1, 20 parts Ag coated particle, 4 parts radical generator, 8 parts Salt 2 and 44 parts solvent. The siloxane compound 3 qualifies as applicant’s silicone rubber. The silicone acrylate 1 (paragraph 114) can be considered a silicone modified by an acrylate group. The Salt2 (paragraph 102) provides sulfonate ions. Therefore, this adhesive qualifies as applicant’s “silver coating layer”.
The structure of the bioelectrode (fig 1,2) has the adhesive(3) coated on an electro-conductive base(2). The electro-conductive base may be flexible (paragraph 92). This is suggestive of a rubber base and would have been obvious to one of ordinary skill.


Claims 1 and 2 rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama 2018/0085019 in view of Schleifstein 6010646.
Hatakeyama (abstract) suggests bioelectrodes that include an adhesive. The adhesive can be (adhesive solution 8 of table 1) a blend of 106 parts siloxane compound 3, 20 parts silicone acrylate 1, 20 parts Ag coated particle, 4 parts radical generator, 8 parts Salt 2 and 44 parts solvent. The siloxane compound 3 qualifies as applicant’s silicone rubber. The silicone acrylate 1 (paragraph 114) can be considered a silicone modified by an acrylate group. This conductive adhesive lacks chloride or sulfate ions.
It is known to add chloride or sulfate ions to conductive siloxane compositions. Schleifstein exemplifies adding chlorine ions to silver containing siloxane rubbers in order to maintain resistivity. It would have been obvious to add ions to Hatakeyama’s adhesive for their known purpose.
Such an ion containing version of Hatakeyama’s adhesive qualifies as applicant’s “silver coating layer”.
The structure of Hatakeyama’s bioelectrode (fig 1,2) has the adhesive(3) coated on an electro-conductive base(2). The electro-conductive base may be flexible (paragraph 92). This is suggestive of a rubber base and would have been obvious to one of ordinary skill.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16-877563 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application also claims (eg #3) bioelectrodes of the same two layers. The instant claims are broader in the sense that polyalkylene oxide is not required.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-4  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16-877529 (reference application) in view of Schleifstein 6010646. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application also claims (eg #4) bioelectrodes of the same two layers lacking the ions in the silver layer.
However, Schleifstein adding chlorine ions to silver containing siloxane rubbers in order to maintain resistivity. It would have been obvious to add ions to copending application’s silver layer for their known purpose.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        6/2/22